
	
		112th CONGRESS
		2d Session
		S. 2239
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To direct the head of each agency to treat
		  relevant military training as sufficient to satisfy training or certification
		  requirements for Federal licenses.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran Skills to Jobs
			 Act.
		2.Consideration of relevant military training
			 for issuance of a Federal license
			(a)In generalThe head of each Federal licensing
			 authority shall consider and may accept, in the case of any individual applying
			 for a license, any relevant training received by such individual while serving
			 as a member of the armed forces, for the purpose of satisfying the requirements
			 for such license.
			(b)DefinitionsFor purposes of this Act—
				(1)the term license means a
			 license, certification, or other grant of permission to engage in a particular
			 activity;
				(2)the term Federal licensing
			 authority means a department, agency, or other entity of the Government
			 having authority to issue a license;
				(3)the term armed forces has the
			 meaning given such term by section 2101(2) of title 5, United States Code;
			 and
				(4)the term Government means the
			 Government of the United States.
				3.RegulationsThe head of each Federal licensing authority
			 shall—
			(1)with respect to any license a licensing
			 authority grants or is empowered to grant as of the date of enactment of this
			 Act, prescribe any regulations necessary to carry out this Act not later than
			 180 days after such date; and
			(2)with respect to any license of a licensing
			 authority not constituted or not empowered to grant the license as of the date
			 of enactment of this Act, prescribe any regulations necessary to carry out this
			 Act not later than 180 days after the date on which the agency is so
			 constituted or empowered, as the case may be.
			
	
		
			Passed the Senate
			 June 29, 2012.
			
			Secretary
		
	
	
	
